Citation Nr: 0107813	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cause of death of 
the veteran.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1971.  He died in January 1999.  The appellant is his former 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

The appellant contends that the veteran's service-connected 
post-traumatic stress disorder was a contributory cause of 
his death.  In addition, she contends that her children, 
whose father was the veteran, are entitled to dependency and 
indemnity compensation.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In addition, a remand is necessary to obtain the veteran's 
medical records from the Santa Rosa Medical Center in San 
Antonio, Texas.  The certificate of death shows that the 
veteran died on January [redacted], 1999, at the age of 49.  The place 
of death was listed as the ER/Outpatient at Santa Rosa 
Medical Center, San Antonio, Texas.  The immediate cause of 
death was noted to have been arteriosclerotic cardiovascular 
disease.  Other significant conditions contributing to death 
but not resulting in the underlying cause was renal failure.  
It was noted that the manner of death was natural.  No 
autopsy was performed.  A review of the evidence shows that 
copies of the veteran's medical records from Santa Rosa 
Medical Center have not been requested and associated with 
his claims file.  Accordingly, the RO should attempt to 
obtain copies of such records.

In the February 2000 VA Form 9, the appellant noted that the 
veteran had received treatment at Audie Murphy Memorial 
Medical Center in San Antonio, Texas, and at the Frank Tejada 
Outpatient Clinic.  The evidence in the veteran's claims file 
includes numerous VA medical records.  However, such records 
show treatment through only January 1998.  The RO should 
contact the above noted medical facilities and request copies 
of the veteran's medical records of treatment not already 
obtained, to include medical records of treatment from 
January 1998 until his death in January 1999.

The appellant's representative has argued that the veteran's 
service-connected psychiatric disorder aggravated his 
nonservice-connected heart condition.  The representative 
submitted a statement from a VA physician at the VA Medical 
Center in Portland, Oregon, to support the proposition that 
PTSD can aggravate hypertension and heart disease.  However, 
the Board notes that this statement is in regards to another 
veteran's case, and bases the medical opinion on the facts of 
that case and not the facts of the current case.  Due to the 
possibility that PTSD may aggravate a heart disorder, which 
appears to have been the immediate cause of death in the 
current case, the RO should arrange for a physician to review 
the veteran's claims file and provide a medical opinion as to 
whether the veteran's service-connected PTSD, or any other 
service-connected disability, was a principal or contributory 
cause of death.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, both VA and non-
VA, who treated the veteran for PTSD.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
these records.  In particular, the RO 
should request copies of the veteran's VA 
treatment records for the period from 
January 1998 until the veteran's death in 
January 1999.

2.  The RO, after obtaining the necessary 
release forms, should contact the Santa 
Rosa Medical Center and request copies of 
the veteran's medical records, to include 
those proximate to his death on January 
[redacted], 1999.

3.  The RO should make arrangements for a 
physician to review the veteran's claims 
file.  The physician should provide a 
medical opinion as to whether it is at 
least as likely as not that a service-
connected disability was a principal or 
contributory cause of death.  The factors 
upon which the opinion is based must be 
indicated.  

4.  After the above requested 
development, and any additional 
development deemed necessary, has been 
completed to the extent possible, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Following completion of the above 
development, the RO should readjudicate 
the issues on appeal.  If any 
determination remains adverse to the 
appellant, she and her representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


